The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “wipe member” in Claims 10-14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 7-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaller et al. WO 2016/206759 (hereafter Schaller et al.).

Regarding Claim 1, Schaller et al. anticipates:
1. A vacuum cleaner (cordless vacuum cleaner 10) comprising: 
an air flow path directing airflow from a dirty air inlet to a clean air outlet (air flow to transport debris from the opening of the nozzle 10 to a clean air outlet 12 located on a back side of the vacuum cleaner 10, Page 5, Lines 23-25); 
a housing defining the clean air outlet (Figure 1 – housing of vacuum cleaner 10 with clean air outlet 12); 
a dirt cup (bag-less container 13) removably coupled to the housing, the dirt cup including a dirt cup inlet (air inlet 14), a dirt cup outlet (air outlet through filter 15 and out of bag-less container 13 through hole between filter cleaner 20 and right-most vertical wall of bag-less container 13 as shown in Figure 2b), and a dirt collection chamber (first compartment 18);  
a shroud (mesh unit 30) disposed in the dirt cup between the dirt cup inlet and the dirt cup outlet (Figure 2a), the shroud including a first end (cover 16), a second end spaced farther from the dirt cup outlet than the first end is (the bottom end of the mesh unit 30, Figure 2a), and a plurality of shroud lateral sides extending between the first and second ends (Figure 3); and 
wherein at least one of the shroud lateral sides (side opposite mesh element 31, Figure 3) is closed to airflow therethrough and the other of the shroud lateral sides (side with mesh element 31, Figure 3) are permeable to airflow (due to filter 15) for filtering debris from the airflow passing from the dirt cup inlet to the dirt cup outlet (Figure 2a).  

Regarding Claim 2, Schaller et al. anticipates:
2. The vacuum cleaner of claim 1, wherein 
an entirety of the one of the shroud lateral sides (side opposite mesh element 31, Figure 3) is closed to airflow therethrough (Figure 2a).  

Regarding Claim 3, Schaller et al. anticipates:
3. The vacuum cleaner of claim 1, wherein 
the shroud lateral sides (side with mesh element 31, Figure 3) permeable to airflow further include a mesh screen (mesh element 31).  

Regarding Claim 4, Schaller et al. anticipates:
4. The vacuum cleaner of claim 1, wherein 
the shroud (mesh unit 30) further includes a shroud endwall (bottom of mesh unit 30, Figure 2a), and 
the shroud endwall is closed to airflow therethrough (Figure 2a).  

Regarding Claim 5, Schaller et al. anticipates:
5. The vacuum cleaner of claim 4, wherein 
the shroud (mesh unit 30) further includes a shroud frame (area around mesh element 31 that holds it in place, Figure 2a), and 
the shroud endwall is integrally formed as a unitary part with the shroud frame (Figures 3 and 4).  

Regarding Claim 7, Schaller et al. anticipates:
7. The vacuum cleaner of claim 1, wherein 
the shroud (mesh unit 30) is generally in the shape of a rectangular prism (best shown in Figure 4) .  

Regarding Claim 8, Schaller et al. anticipates:
8. The vacuum cleaner of claim 1, wherein 
the dirt cup (bag-less container 13) includes a dirt cup opening (opening between filter cleaner 20 and right-most vertical wall of bag-less container 13 as shown in Figure 2b) defined therein, and 
the shroud (mesh unit 30) extends through the dirt cup opening (Figures 2a and 2b).  

Regarding Claim 9, Schaller et al. anticipates:
9. The vacuum cleaner of claim 8, wherein 
the dirt cup opening (opening between filter cleaner 20 and right-most vertical wall of bag-less container 13 as shown in Figure 2b) defines the dirt cup outlet (air outlet through filter 15 and out of bag-less container 13 through hole between filter cleaner 20 and right-most vertical wall of bag-less container 13 as shown in Figure 2b).  

Regarding Claim 10, Schaller et al. anticipates:
10. The vacuum cleaner of claim 8, further comprising 
a wipe member (filter cleaner 20) disposed at least partially about the dirt cup opening (opening between filter cleaner 20 and right-most vertical wall of bag-less container 13 as shown in Figure 2b), the wipe member extending inwardly to reduce the dirt cup opening and configured such that the wipe member extends adjacent to or in contact with shroud lateral sides (side with mesh element 31, Figure 3) upon removal of the shroud (mesh unit 30) from the dirt cup opening.  

Regarding Claim 11, Schaller et al. anticipates:
11. The vacuum cleaner of claim 10, wherein 
the wipe member (filter cleaner 20) is flexible (Page 9, Lines 9-13) and configured to wipe the shroud (mesh unit 30) upon removal of the shroud from the dirt cup (Page 7, Lines 3-8).  

Regarding Claim 13, Schaller et al. anticipates:
13. The vacuum cleaner of claim 10, wherein 
an entirety of the one of the shroud lateral sides (rightmost vertical wall of mesh unit 30, Figures 2a and 2b) is closed to airflow therethrough. 
the dirt cup opening (opening between filter cleaner 20 and right-most vertical wall of bag-less container 13 as shown in Figure 2b) includes a plurality of opening sides (sidewalls of bag-less container 13 that form the opening between filter cleaner 20 and right-most vertical wall of bag-less container 13 as shown in Figure 2b) , and 
the wipe member (filter cleaner 20) is disposed on fewer than all of the plurality of opening sides (as shown in Figure 3 it is not formed on the right-most vertical wall of bag-less container 13).
  
Regarding Claim 14, Schaller et al. anticipates:
14. The vacuum cleaner of claim 13, wherein 
the wipe member (filter cleaner 20) is disposed on all of the plurality of opening sides except an opening side (as shown in Figure 3 it is not formed on the right-most vertical wall of bag-less container 13) corresponding to the at least one of the shroud lateral sides (side opposite mesh element 31, Figure 3) that is closed to airflow therethrough.  

Regarding Claim 15, Schaller et al. anticipates:
15. The vacuum cleaner of claim 1, wherein 
the shroud (mesh unit 30) further includes a shroud lateral sidewall, and 
the shroud lateral sidewall blocks airflow through at least a portion of the at least one of the shroud lateral sides (side opposite mesh element 31, Figure 3) that is closed to airflow therethrough.  

Regarding Claim 16, Schaller et al. anticipates:
16. The vacuum cleaner of claim 15, wherein 
the shroud (mesh unit 30) further includes a shroud frame area around mesh element 31 that holds it in place, Figure 2a), and 
the shroud lateral sidewall is integrally formed as a unitary part with the shroud frame (Figures 3 and 4).  

Regarding Claim 17, Schaller et al. anticipates:
17. The vacuum cleaner of claim 1, wherein 
the dirt cup (bag-less container 13) includes a plurality of dirt cup sidewalls (shown in Figures 3 and 4), and 
the at least one of the shroud lateral sides (right-most vertical wall of mesh unit 30, Figures 2a and 2b) having a portion closed to airflow therethrough is positioned adjacent one of the dirt cup sidewalls (right-most vertical wall of bag-less container 13, Figures 2a and 2b).  

Regarding Claim 18, Schaller et al. anticipates:
18. The vacuum cleaner of claim 17, wherein 
the at least one of the shroud lateral sides (right-most vertical wall of mesh unit 30, Figures 2a and 2b) having a portion closed to airflow therethrough is removably coupled (with male protrusion on mesh unit 30, Figure 4 to female groove on bag-less container 13, Figure 3) to the one of the dirt cup sidewalls (right-most vertical wall of bag-less container 13, Figures 2a and 2b).  

Regarding Claim 19, Schaller et al. anticipates:
19. The vacuum cleaner of claim 17, wherein 
the shroud (mesh unit 30) is positioned nearer one of the dirt cup sidewalls (bag-less container 13) than another of the dirt cup sidewalls such that the shroud is off-center with respect to the dirt cup in cross-section (Figure 2a).  

Regarding Claim 20, Schaller et al. anticipates:
20. The vacuum cleaner of claim 1, wherein 
the vacuum cleaner includes a handheld vacuum cleaner (Page 5, Lines 18-20, It may also be implemented for instance in a canister or hand-held vacuum cleaner, or any other bag-less cleaner).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 6, 12, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller et al. WO 2016/206759 (hereafter Schaller et al.) in view of design choice or optimal value.

Regarding Claim 6, Schaller et al. teaches:
6. The vacuum cleaner of claim 1, wherein 
the shroud (mesh unit 30) is generally in the shape of a hexagonal prism.  

As shown best shown in Figure 4 that is essentially a quadrilateral.  It would have been an obvious matter of design choice to make the different portions of the shroud of whatever form or shape was desired or expedient with the motivation to achieve a desired cosmetic appearance or fit into a desired space on the device. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding Claim 12, Schaller et al. teaches:
12. The vacuum cleaner of claim 10, wherein 
the wipe member (filter cleaner 20) is overmolded onto the dirt cup (bag-less container 13)(see discussion below).  

Schaller et al. discloses a rubber filter cleaner 20 that is mounted to the interior of the container 13.  Schaller et al. does not disclose that the filter cleaner 20 is mounted to the container 13 using a process of overmolding the filter cleaner feature onto the container to form essentially the same structure.  Using MPEP 2113 as guidance - "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore, the prior art discloses the structure of a filter cleaner secured to a dirt cup similar to the structure of a filter cleaner secured to a dirt cup using the process of overmolding.  Therefore, Schaller et al. disclosure meets the claim limitation. 

Regarding Claim 21, Schaller et al. teaches:
21. The vacuum cleaner of claim 1, wherein 
the shroud (mesh unit 30) further includes a shroud frame (housing around mesh element 31 that holds it in place, Figure 2a) and a mesh screen (mesh element 31) coupled to the shroud frame, the mesh screen and shroud frame defining a shroud lateral outer perimeter (Figure 2a and 2b); and 
wherein, in a cross-section of the shroud (in a plane that is perpendicular to the longest dimension of the shroud), the shroud frame blocks airflow from passing through a continuous section of at least twenty-five percent of the shroud lateral outer perimeter.  

Schaller et al. discloses mesh unit as shown in Figures 2a, 2b, and 3 that has a cross-section created by a plane that is perpendicular to the longest dimension that would create a cross section outer perimeter that comprises a mesh perimeter and a plastic perimeter.  Schaller does not provide a view of the described cross-section so it is unclear if the plastic perimeter blocks airflow from passing through a continuous section of at least 25% of the shroud lateral outer perimeter.  Even though it appears to be the case when analyzing the figures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the size and proportions of air permeable and air blocking structures to achieve a desired air flow collection surface area within the device, therefore, it would have been obvious to achieve at least 25% as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 22, Schaller et al. teaches:
22. The vacuum cleaner of claim 21, wherein 
the cross-section of the shroud is taken in a plane that is perpendicular to the longest dimension of the shroud (as presented in Claim 21).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of bag-less vacuum cleaners with internal filters.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.